DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 07/28/2020.  These drawings are considered by examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment filed on July 28, 2020.

Allowable Subject Matter
5.	Claims 1-14, 17-22 are allowed.
6.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method comprising a message proxy, the method comprising at an entity handling the service discovery request: 
- receiving the service discovery request from a client requesting a service in the service based architecture communications network in which the service is provided by a plurality of different processing entities, the received service discovery request comprising a plurality of service related parameters; 
- assigning a service identifier to and uniquely identifying, the service discovery request, the identifier linking the received service discovery request to the plurality of service related parameters; 
- storing the plurality of service related parameters with the service identifier at the entity handling the service discovery request; 
- transmitting a service discovery response to the client in response to the received service discovery request, the service discovery response comprising the service identifier; 
- receiving a subsequent request related to the service, the subsequent request comprising the service identifier;4Attorney Docket No: 1557B-6PUS (PE101OUSPC) 
- determining the plurality of service related parameters for the subsequent request based on the received service identifier present in the subsequent request and the stored plurality of service related parameters; and 
- determining a list of processing entities capable of handling the subsequent request related to the service based on the determined plurality of service related parameters, alone or in combination, the limitations of claims 1 and 8.

Dependent claims 2-7, 9-14, and 17-22 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang et al (US 2017/0237818) teaches a service discovery request for the same service may be sent by using the preset network, and the service discovery request carries a same service identifier, to ensure that services discovered by using the preset network are the same service, where the service identifier may be a service name (ServiceName), may be a service hash value (ServiceHash), or may be another identifier that can identify the same service (paragraph [0123]).
Kasslin et al (US 9,693,217) teaches a service discovery proxy registration request, in response to the receiving of the wireless service discovery frame 101, in accordance with at least one embodiment of the present invention. The service discovery proxy registration request indicates that either the proxy registration request or a following message from the proxy client (col. 27, lines 43-64).

Abraham et al (US 2013/0281056) teaches the service discovery request. The length indicator 512 may include one or more octets, e.g., two octets that indicate how many capabilities (e.g., services) the service discovery request (paragraph [0055]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641